DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1:
A guide vane (24) for being arranged in all or part of an airflow of a fan (15) of an aircraft dual flow turbomachine, the guide vane comprising a root (34), an edge (36), as well as a flow straightening aerodynamic part (32) arranged between the root and the edge of the vane, said aerodynamic part of the vane including at least one lubricant cooling internal passage (50a, 50b) partly delimited by a front side wall (70) and a back side wall (72) of the vane, flow disturbing studs (80) made as a single piece with one of the front side (70) and back side (72) walls passing through said passage, wherein in any section plane orthogonally passing through the studs (80), a space (94) defined between these 

Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a guide vane arranged in a fan of an aircraft dual flow turbomachine, the guide vane comprising a root, an edge, a flow straightening aerodynamic part arranged between the root and the edge of the vane, said aerodynamic part of the vane including at least one lubricant cooling internal passage partly delimited by a front side wall and a back side wall of the vane, flow disturbing studs made as a single piece with one of the front side and back side walls passing through said passage, wherein in any section plane orthogonally passing through the studs, a space defined between these studs has a geometry exclusively defined by a set of rings with a same dimension, partially covering each other and each partly delimiting at least two of these studs. Cooling passages within a vane are well known in art as taught by Romanov et al. (US 2017/0051623) and Mongillo et al. (US 2016/0230564), as well as coolant flow directing and guiding (see Mongillo et al.). However, none of the prior art references teach a stud within the cooling channel of the vane with circular rings formed around the stud to affect the flow of coolant. This is considered a novel approach to guiding coolant within a vane for cooling.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/LONG T TRAN/Primary Examiner, Art Unit 3747